Citation Nr: 0722816	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation higher than 10 percent for 
service-connected vagus nerve damage (10th cranial nerve) 
prior to May 28, 2004 and from July 1, 2004.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from May 1964 to October 1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

In the July 2003 rating decision, the RO denied the 
following: entitlement to an evaluation higher than 30 
percent for service-connected glossopharyngeal (9th nerve 
damage, severe); entitlement to an evaluation higher than 10 
percent for service-connected trigeminal (5th nerve) damaged, 
moderate, right; entitlement to an evaluation higher than 10 
percent for vagus (10th nerve) damage, moderate; entitlement 
to an evaluation higher than 10 percent for hypoglossal 
(12th) nerve, damage, moderate; and entitlement to a 
compensable evaluation for questionable deficit 
sternocleidomastoid (11th nerve) nerve, right.  However, the 
veteran's March 2004 notice of disagreement (NOD) only 
addressed the issue currently on appeal.  The record further 
reflects that only the issue currently on appeal has been 
perfected and procedurally prepared and certified for 
appellate review.    

The Board also notes that the RO granted service connection 
for residuals of brain surgery, burr holes to skull rated as 
zero percent disabling as secondary to the service-connected 
disability of vagus (10th nerve) damage and denied 
eligibility to Dependents' Educational Assistance in said 
rating decision.  The RO additionally granted a temporary 
disability evaluation of 100 percent from May 28, 2004 to 
June 30, 2004 in said rating decision for the veteran's 
service-connected vagus nerve disability in a February 2005 
rating decision based on evidence that the veteran underwent 
brain surgery and had a subsequent period of convalescence. 

The record further reflects that the Board received 
additional medical evidence from the veteran in March 2007.  
In a May 2007 letter, the veteran through his representative 
waived his right to have the additional evidence referred to 
the RO for review and preparation of a Supplemental Statement 
of the Case.  38 C.F.R. §§ 19.9, 20.1304(c) (2006).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.    

Moreover, the Board notes that the veteran reported worsened 
symptoms such as unsteady gait and inability to focus his 
eyes in the aforementioned March 2007 correspondence; 
however, such symptoms have not been shown to be related to 
his service-connected 10th cranial nerve disability, as will 
be explained in greater detail below.  Nonetheless, the Board 
observes that the symptoms described by the veteran may be 
related to his other service-connected disabilities to 
include the veteran's other cranial nerve disabilities.  
Thus, the Board construes the March 2007 letter as an 
increased rating claim and refers the matter to the RO for 
appropriate action.       


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  For the portions of the appeal period prior to May 28, 
2004 and from July 1, 2004, the competent medical evidence of 
record does not show that the veteran's service-connected 
vagus nerve damage more closely approximates incomplete, 
severe paralysis of the 10th cranial nerve.  


CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 10 
percent for the veteran's service-connected vagus nerve 
damage (10th cranial nerve) have not been met or approximated 
for the portion of the appeal period prior to May 28, 2004 
and from July 1, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8210 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

The Board notes that the RO sent a VCAA notice letter to the 
veteran in March 2003; however, the RO did not explain what 
the evidence must show to establish a higher disability 
rating or address the element of effective date with respect 
to the claim.  Thus, the veteran did not receive adequate 
VCAA notice prior to the initial denial of his claim in July 
2003.  Nevertheless, such notice defect constitutes harmless 
error as the veteran was subsequently sent proper VCAA notice 
in April 2005 and the veteran's claim was readjudicated in 
January 2006, as will be explained in greater detail below.  

In correspondence dated in April 2005, the RO advised the 
veteran regarding what the evidence must show to establish an 
increased evaluation for his service-connected disability and 
described the type of information and evidence needed in 
support of his claim.  The RO additionally asked the veteran 
to send any evidence in his possession that pertained to his 
claim.  The RO further explained to the veteran that he may 
lose money if he took more than one year to submit the 
requested information and evidence and his claim was granted 
because VA would not be able to pay him back to the date he 
filed his claim.

The Board further observes that the RO provided the veteran 
with a copy of the July 2003 rating decision, the February 
2005 Statement of the Case (SOC), and the Supplemental 
Statement of the Case (SSOC) dated in January 2006, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  Moreover, follow-up duty to assist letters 
were sent to the veteran in January 2006 and March 2006 and 
the veteran subsequently sent additional medical evidence in 
support of his claim.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA medical examinations in April 2003 and March 
2005.  The veteran's VA treatment records from February 2001 
to March 2007 are also of record.  

The Board particularly notes that the veteran had brain 
surgery in May 2004, which was during the course of this 
appeal.  Subsequent to the surgery, the veteran underwent a 
VA examination in March 2005 and submitted additional VA 
treatment records dated from October 2006 to March 2007.  
While the veteran wrote in March 2007 correspondence that he 
was scheduled for a biopsy and possible removal of a tumor 
and lesion on March 31, 2007 at a private hospital and 
indicated that he may send more reports later, the record 
reflects that the veteran has not submitted any additional 
treatment records nor has he indicated that the additional 
treatment records are necessary to decide the claim.  
Furthermore, recent medical evidence shows a brain mass but 
does not indicate worsened symptoms associated with the 
veteran's service-connected 10th cranial nerve disability, 
for reasons explained below.  Thus, a remand to the RO for 
the purpose of obtaining additional medical records or 
scheduling another medical examination is not warranted in 
this case.        

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).   

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).     

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).     

III.	Analysis 

The veteran is presently assigned a 10 percent disability 
rating for his service-connected vagus nerve damage under 
Diagnostic Code 8210 for paralysis of the tenth 
(pneumogastric, vagus) cranial nerve prior to May 28, 2004 
and from July 1, 2004.  38 C.F.R. § 4.124a, Diagnostic Code 
8210 (2006).  Under Diagnostic Code 8210, a 10 percent rating 
is warranted when there is evidence of moderate incomplete 
paralysis of the tenth cranial nerve.  Id. The severity of 
impairment is dependent upon the extent of sensory and motor 
loss to organs of voice, respiration, pharynx, stomach and 
heart.  Id.  

In order for the veteran to receive the next higher 
disability rating of 30 percent under Diagnostic Code 8210, 
the evidence must show that manifestations of his service-
connected 10th cranial nerve disability more closely 
approximate severe incomplete paralysis of the tenth cranial 
nerve.  However, the medical evidence of record does not 
depict such a disability picture for any time relevant to the 
appeal period.  

For the portion of the appeal period prior to May 28, 2004, 
the medical evidence shows that the veteran's 10th cranial 
nerve disability was typically manifested by sensory and 
motor loss to the voice and pharynx.  In regard to the 
veteran's voice, the April 2003 VA examiner wrote that the 
veteran exhibited hoarseness of speech at that time.  
Approximately one year later, a physician (J.J.G., M.D.) at a 
hospital noted in a May 2004 treatment record that the 
veteran's first issue was a longstanding tenth cranial nerve 
and vocal cord palsy among other problems.  In regard to the 
pharynx, the Board notes that the April 2003 VA examiner 
noted that the veteran exhibited symptoms of dysphagia.  The 
veteran's VA treatment records also include numerous 
references to the veteran's difficulty swallowing as a 
symptom of his 10th cranial nerve disability.  Nevertheless, 
the overall symptomatology as shown by the medical evidence 
does not more closely approximate severe, incomplete 
paralysis of the 10th cranial nerve as there is no sensory or 
motor loss to the stomach, heart, or respiratory system as a 
result of the veteran's 10th cranial nerve disability shown.  
Although a review of the VA treatment records reveals that 
the veteran has been treated for abdominal discomfort, high 
blood pressure, and respiratory problems at times during the 
time relevant to this portion of the appeal period, none of 
these symptoms were attributed to his service-connected 10th 
cranial nerve disability.  Rather, medical examiners 
routinely attributed such symptoms to nonservice-connected 
disorders such as gastroesophageal reflux disease (GERD), 
hypertension, and bronchitis, respectively.  The Board 
further observes that the April 2003 VA examiner determined 
that there had been no change in severity of the veteran's 
symptoms since he left military service based on review of 
the claims file and examination of the veteran.  In 
consideration of the foregoing, the Board finds that the 
medical evidence does not support the assignment of a 
disability rating higher than 10 percent under Diagnostic 
Code 8210 for the portion of the appeal period prior to May 
28, 2004.  

In regard to the portion of the appeal period beginning July 
1, 2004, the Board notes that the medical evidence shows that 
the veteran continued to experience some problems related to 
sensory and motor loss to the pharynx and voice as a result 
of his service-connected 10th cranial nerve disability after 
his May 2004 surgery.  Indeed, the veteran reported that he 
continued to have difficulty swallowing and had intermittent 
hoarseness of his voice due to a paralyzed vocal cord at the 
March 2005 VA examination and the examiner wrote that the 
veteran objectively demonstrated a "a slight barely 
discernible deviation of the posterior pharynx when patient 
stated 'ah,' presumably due to cranial nerve condition."  
Nevertheless, the evidence does not show that the veteran's 
10th cranial nerve disability more closely approximates the 
criteria associated with a 30 percent rating under Diagnostic 
Code 8210 for this portion of the appeal period.  Indeed, the 
March 2005 examiner noted that the veteran objectively 
demonstrated a normal mouth and throat (except for the 
deviation of the pharynx noted above), normal voice and 
speech, and a normal gag reflex and sense of taste.  The 
March 2005 examiner further concluded that the veteran showed 
a slight left lateral deviation of the posterior soft palate 
but otherwise his 10th cranial nerve was normal by exam.  

The Board notes that the veteran reported in a March 2007 
letter that his symptoms had begun to worsen several months 
ago and explained that he recently had been having difficulty 
walking (i.e., an unsteady gait) and was unable to focus his 
eyes.  The VA treatment records dated from October 2006 to 
March 2007 submitted with the March 2007 letter show that the 
veteran was diagnosed with a brain mass earlier that month.  
However, the records do not indicate that the symptoms 
described by the veteran are related to his service-connected 
10th cranial nerve disability.  A March 2007 VA treatment 
record notes that the veteran presented to the emergency room 
with complaints of blurred vision and ataxic gait.  He also 
reported the presence of abdominal pain at that time.  
However, the examining physician noted that the neurological 
examination showed that the veteran's 10th cranial nerve was 
normal.  Indeed, VA medical examiners who have treated the 
veteran from October 2006 to March 2007 have routinely found 
that his 10th cranial nerve was normal on examination.  Thus, 
the Board finds that the medical evidence does not support 
the assignment of a disability rating higher than 10 percent 
under Diagnostic Code 8210 for the portion of the appeal 
period from July 1, 2004.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 10 percent for the 
veteran's 10th cranial nerve disability for any portion of 
the appeal period on a schedular basis.  

To the extent that the veteran's service-connected 10th 
cranial nerve damage adversely affects his employment, such 
has been contemplated in the assignment of the currently 
assigned schedular evaluation.  The evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted in this case.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected vagus nerve damage (10th cranial nerve) 
prior to May 28, 2004 and from July 1, 2004 is denied.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


